DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the “cross-reference to related application” should reflect the issued status and patent number for 15/259020.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is an apparatus claim drawn to a catheter with certain plug features.  It is unclear if or whether claims 2-17 further limit the plug feature because the “receptacle assembly” element of claim 2 and “the remote system” of claim 5 are not positively recited in any of the claims.  In other words, it is unclear whether the claims are drawn to a catheter (as indicated in the express language of the claims) with a plug that is functionally limited for an intended use by claims 2-17 (if so, it is unclear what structure these functional limitations would imply); or whether claims 2-17 are system claims that require the combination of a catheter and a receptacle assembly with the structure set forth in claims 2-17 (similar reasoning applies to the remote system of claim 5).  In claim 2, language similar to “A medical system comprising: the catheter of claim 1; and said receptacle assembly, wherein the receptacle assembly further comprises…” would appear to obviate this rejection, as would similar language in claim 5.  The remaining claims inherit the deficiencies of claims 2 and 5.
Allowable Subject Matter
Claim 1 is allowed.
Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to Kordis (US 5,725,525), while disclosing the general setup of a catheter with control handle and plug assembly, does not disclose or reasonably render obvious with the other prior art of record, the specific configuration of the plug including the plug insulator with first and second keys different from one another and the button configured to engage with a button catch, in combination with the other elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792